1. The judge’s third ruling (conclusion) of law was correct. DePasqua v. Bergstedt, 355 Mass. 734, 736 (1969). 2. His ninth finding of fact was warranted by the evidence and cannot be pronounced “clearly erroneous” (see Building Inspector of Lancaster v. Sanderson, 372 Mass. 157, 160-161 [1977], and cases cited) within the meaning of Mass.R.Civ.P. 52(a), 365 Mass’. 816 (1974). See Blanchette v. Blanchette, 362 Mass. 518, 523-524 (1972), and cases cited. 3. The plaintiff was not entitled to a new trial by reason of the fact (if it was such) that the judge had expressed to both counsel a preliminary view of the evidence different from the one he entertained at the conclusion of the case. As the plaintiff concedes in his brief, “[a] judge has a right and even a duty to change his mind about the facts or the law when there is no bar in law to his doing so and he is convinced that his view of either is erroneous.” The order denying the motion for a new trial and the judgment are affirmed, with double costs.

So ordered.